Citation Nr: 1505500	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-00 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating higher than 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted an increased rating of 50 percent for the Veteran's PTSD, effective August 25, 2009.  In January 2013, the Veteran and his wife testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.  A transcript is of record.

In a November 2013 decision, the Board granted an increased rating of 70 percent for the Veteran's PTSD and granted entitlement to a total disability rating based on individual unemployability (TDIU) as a result of the PTSD on a derivative basis, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The RO implemented the Board's decision in November 2013, assigning an effective date of January 23, 2013 for the Veteran's TDIU grant, and an effective date of August 25, 2009 for the grant of an increased rating of 70 percent for the PTSD.

Pursuant to a joint motion for partial remand, in June 2014, the U.S. Court of Appeals for Veterans Claims remanded the portion of the Board's decision that did not assign a rating higher than 70 percent for the Veteran's PTSD back to the Board to obtain copies of Vet Center records.  The portion of the Board's decision that granted an increased rating of 70 percent for PTSD and a TDIU remained undisturbed.






FINDING OF FACT

In a September 2014 written statement, signed by the Veteran, and including the Veteran's claims file number, the Veteran communicated that he was no longer interested in pursuing his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an increased rating higher than 70 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing). 38 C.F.R. § 20.204(b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (hereinafter "AOJ") until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board. 38 C.F.R. § 20.204(b)(2).  

The withdrawal statement also must include the name of the veteran, applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).

The Veteran submitted a written statement that was received by the Board in September 2014, which included his claims file number, and noted: "[P]lease be advised I am no longer interested in pursuing the appeal...."  VBMS shows that the Veteran's representative submitted a statement in January 2015 noting that she was unable to get in touch with the Veteran regarding his claim to see if he had any additional evidence to submit, in response to the Board's 90-day letter, and that she wanted the Board to proceed with the development of his claim.  Therefore, it appears that the Veteran has not kept his representative apprised of his desire to withdraw his claim.  Nonetheless, the Veteran has satisfied the requirements of 38 C.F.R. § 20.204(b) in withdrawing his appeal with respect to the issue on appeal. 

Because the Veteran has withdrawn his appeal as to his claim for an increased rating for PTSD, there remain no allegations of error of fact or law for appellate consideration on this issue, and the Board does not have further jurisdiction.


ORDER

The appeal is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


